DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 07/13/2022.
Claims 1, 6, 9-10, 15, and 18-19 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 02/22/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/13/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
	The amended claims 1, 6, 9-10, 15, and 18-19 have overcome the 112 rejections on these claims, and the 112 rejections on claims 1, 6, 9-10, 15, and 18-19 have been withdrawn.

35 U.S.C. § 103:
	Treat, the primary reference, discloses a system for processing transactions between different blockchain networks. Treat discloses identifying a second blockchain network, by an intermediate entity (i.e., an interoperability node), from a set of available blockchains connected with the interoperability node, to resolve consensus for the received transaction (see paragraphs [0012]-[0013]; paragraphs [0016]-[0018]; paragraph [0021]; and paragraph [0040]).
	Wood, the second reference, discloses a multi-chain architecture. An interoperability network receives a transaction from a first blockchain network and forwards the transformed transaction to a second blockchain network (see paragraph [0015]; Fig. 2; paragraph [0061]; paragraphs [0068]-[0069]; and paragraph [0074]).
	GUO, the third reference, discloses a system for processing transactions between different blockchain networks. GUO discloses an intermediate entity (i.e., a logical node) that selects a second blockchain network from a set of available blockchain networks, by matching a field of the received transaction in need of resolution with a capability of the second blockchain network to resolve consensus for the field (see Figs. 1-2; paragraphs [0033]-[0035]; and paragraphs [0038]-[0040]). 
	In response to the applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In this case, as discussed above, Treat, Wood, and GUO are in the same field of processing transactions between different blockchain networks. Treat discloses identifying a second blockchain network by an intermediate entity and GUO further discloses selecting a second blockchain network via matching a field in the transaction by an intermediate entity. It would have been obvious to try any of the available methods/processes/techniques, each of which has a reasonable expectation of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claims 7 and 16 recite “sending/send consensus of the interoperability network to the first blockchain network.” It is unclear whether the consensus of the interoperability network in the limitation is the same consensus determined in claim 4 and claim 13, respectively, or any other consensus.
Claims 8-9 and 17-18 are rejected because they depend on the rejected claims 7 and 16, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Treat et al. (US 20190305950 A1) in view of Wood et al. (US 20190058581 A1), and further in view of GUO et al. (US 20190347657 A1).
Claims 1, 10, and 19:
Treat discloses the following:
a.	a processor and a memory storing instruction that when executed by the processor cause the processor to. (See Fig. 6 and paragraph [0079]-[0083], “[t]he processor 616 may be one or more devices operable to execute logic. The logic may include computer executable instructions or computer code stored in the memory 620 or in other non-transitory memory that when executed by the processor 602, cause the processor 616 to perform the features implemented by the logic of the interoperability node 102, the DOS 112, the synchronization repository 206, the origin exchange node 114, the target exchange node 116, the origin portal interface 118, the target portal interface 120, and/or the system 100. The computer code may include instructions executable by processor 616.”)
b.	retrieving, by a mapper implemented using one or more nodes (i.e., an interoperability node with implemented instructions), a transaction (i.e., an instance of a DLT object) of a first blockchain network. (See Figs. 1-2; Fig. 4; paragraphs [0016]-[0018], “[t]he system 100 may include an interoperability node 102. The interoperability node 102 may include a virtual or physical network node that communicates with DLT networks, e.g., DLT networks 104 and 106. In general, a DLT network may refer to a group of distributed computing nodes that communicate to maintain information on one or more blockchains according a DLT. The DLT networks 104 and 106 may each include corresponding nodes that run on different DLT platforms [e.g. Quorum, Hyperledger, etc.].... The interoperability node 102 may serve as an intermediary for data transfer and/or data synchronization between the multiple DLT networks 104, 106. The DLT networks 104, 106 may include an origin DLT network 104 and a target DLT network 106. In other examples, the interoperability node 102 may communicate with and may synchronize information between any number of DLT networks”; paragraph [0033], “[f]or example, the DLT object may include metadata, descriptions, events, or other information related to, but not directly representative of a digital repetition of an asset”; and paragraph [0069]-[0070], “[t]he interoperability node 102 may identify an origin instance 202 of a DLT object on an origin blockchain 108 [502]. The origin instance 202 of the DLT object may be included the origin blockchain 108.”)
c.	identifying, by the mapper, a second blockchain network, from a set of available blockchains connected with the interoperability node, to resolve consensus for the received transaction. (See paragraphs [0012]-[0013]; paragraphs [0016]-[0018], “[t]he interoperability node 102 may serve as an intermediary for data transfer and/or data synchronization between the multiple DLT networks 104, 106. The DLT networks 104, 106 may include an origin DLT network 104 and a target DLT network 106. In other examples, the interoperability node 102 may communicate with and may synchronize information between any number of DLT networks”; paragraph [0021], “[i]n other examples, the interoperability node 102 may include any number of blockchains that are compliant with corresponding DLT networks”; and paragraph [0040], “[a]lternatively or in addition, the translation logic may be provided to the interoperability node to enable interoperability with one or more additional DLT networks. For example, the interoperability node 102 may be re-configured for compliance with an additional DLT network in response the translation logic, and/or blockchain logic, for the additional DLT network being configured on the interoperability node 102.” These citations indicate that the interoperability node may process transactions between any two of DLT networks, not only limited to synchronizing transactions between two fixed blockchain networks.)
d.	transforming the retrieved transaction to a transaction compatible with a second blockchain network according to a mapping determined for the retrieved transaction, where the mapping correlates metadata of the retrieved transaction with a format of a transaction of the second blockchain network. (See  paragraph [0033], “[f]or example, the DLT object may include metadata, descriptions, events, or other information related to, but not directly representative of a digital repetition of an asset,” and paragraph [0072], “[t]he interoperability node 102 may format origin data from the origin instance 202 for compliance with the target DLT [508]. For example, the origin data may follow a specific format, data structure, or protocol prescribed by the DLT platform of the origin DLT network 104. The interoperability node 102 may access rules and/or logic that specify how to translate the origin data for compliance with the target DLT platform of the target DLT network 106. Alternatively or in addition, the origin data may include a self-executing contract logic. The interoperability node 102 may format the origin data from the origin instance by translating the self-executing contract logic for an execution environment supported by the target DLT network 106.”)
e.	synchronizing the transformed transaction on the second blockchain network to be processed by the second blockchain network. (See paragraph [0039], “[t]he DOS 112 may synchronize information between the origin blockchain 108 and the target blockchain 110. For example, the DOS 112 may detect that the origin instance 202 of the DLT object and the target instance 204 of the DLT object our out of synch. The DOS 112 may append an update block to the target blockchain 110. The update block may comply with the target DLT network 106 and include information from the origin instance 202 formatted according to the DLT,” and paragraph [0073], “[t]he interoperability node 102 may synchronize the origin instance 202 and the target instance 204 [510]. For example, the interoperability node 102 may append active state information to the target blockchain 110 and/or the origin blockchain 108 to synchronize the DLT object between DLT networks…. In some examples, the interoperability node 102 may monitor the origin instance 202 and/or the target instance 204 for updates after an initial synchronization. Alternatively or in addition, the interoperability node 102 may monitor the origin instance 202 and/or target instance 204 while the synchronization is permitted by the exchange nodes.”)
Treat does not explicitly disclose the following:
an interoperability network;
receiving a transaction from a first blockchain network;
selecting, by the mapper, a second blockchain network from a set of available blockchain networks, by matching a field of the received transaction in need of resolution with a capability of the second blockchain network to resolve consensus for the field; and 
forwarding the transformed transaction to a second blockchain network.
Wood discloses the following:
a.	an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074], “[i]nterchain transactions can be resolved using a simple queuing mechanism based around a Merkle tree to ensure fidelity. It is the task of the relay-chain maintainers to move transactions on the output queue of one parachain into the input queue of the destination parachain.”)
b.	receiving a transaction from a first blockchain network; and forwarding the transformed transaction to a second blockchain network. (See Fig. 2; paragraph [0061], “[i]t also shows how an account 210b can post a transaction 216b which is carried out of its parachain 212b, via the relay-chain 214 and on into another parachain 212a where it can be interpreted as a transaction 216a to an account 210a there”; paragraphs [0068]-[0069]; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat; to incorporate with the teachings of Wood; and to implement an interoperability network between different blockchain networks, to receive a transaction from a first blockchain network, and to forward the transformed transaction to a second blockchain network via the interoperability network, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
The combination of Treat and Wood discloses the claimed invention but does not explicitly disclose selecting, by the mapper, a second blockchain network from a set of available blockchain networks, by matching a field of the received transaction in need of resolution with a capability of the second blockchain network to resolve consensus for the field.
GUO discloses selecting, by the mapper (i.e., a logical node), a second blockchain network from a set of available blockchain networks, by matching a field of the received transaction in need of resolution with a capability of the second blockchain network to resolve consensus for the field. (See Figs. 1-2; paragraphs [0033]-[0035], “[t]he block chain system A, the block chain system B, and the block chain system C serve different accounts. For example, the block chain system A is used to serve accounts in a region A, the block chain system B is used to serve accounts in a region B, and the block chain system C is used to serve accounts in a region C…. The logical node device is configured to forward an interaction message between an account and a node device and an interaction message between node devices, and may further generate a cross-chain resource transfer request based on a resource transfer request when a resource is transferred between accounts served by different block chain systems”; and paragraphs [0038]-[0040], “The resource transfer request or the transaction request may include information such as the first account, a quantity of to-be-transferred resources, and a resource receiving account, namely, the second account…. For example, the logical node device is provided with an account service table of each block chain. The account service table is used to record accounts served by the block chain system. A recording form may be that one block chain system identifier corresponds to a plurality of accounts…. In this step, the logical node device may determine whether a first block chain system identifier and a second block chain system identifier are the same. If the two are different, it indicates that the two accounts are served by different block chain systems, and can be processed by node devices on two block chain systems.” These citations indicate that the second blockchain network is selected from a set of available blockchain networks based on the second account in the transfer request.)
Treat discloses identifying a second blockchain network by an intermediate entity and GUO further discloses selecting a second blockchain network via matching a field in the transaction by an intermediate entity Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat and wood, to incorporate with the teachings of GUO, and to select the second blockchain network from a set of available blockchain networks based on  a field in the transaction, so that the transaction can be transferred to the second blockchain network and validated on both of related blockchain networks.

Claims 4 and 13:
Treat in view of Wood and GUO discloses the limitations shown above.
Treat further discloses determining, an agreement for the proposal on the interoperability node based on a confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat, to incorporate with the teachings of Wood, and to implement an interoperability network between different blockchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO further discloses determining a consensus based on a consensus response from the second blockchain. (See Fig. 2; paragraphs [0054]-[0057]; and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat and Wood, to incorporate with the teachings of GUO, and to determine consensus partially based on a consensus response from a second blockchain network, so that the transaction can be processed based on the determined consensus.


Claims 5 and 14:
Treat in view of Wood and GUO discloses the limitations shown above.
Treat further discloses rejecting a request based on the rules. (See paragraph [0074].)

Claims 6 and 15:
Treat in view of Wood and GUO discloses the limitations shown above.
Treat further discloses determining, an agreement for the proposal on the interoperability node based on a successful confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood discloses an interoperability network (i.e., a relay-chain) and including validated block into a blockchain of the interoperability network. (See paragraph [0004]; paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat, to incorporate with the teachings of Wood, and to implement an interoperability network between different blockchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO further discloses validating and committing the received transaction of the one blockchain to another blockchain based on a consensus of the other blockchain. (See Fig. 2; paragraphs [0054]-[0057]; and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat and Wood, to incorporate with the teachings of GUO, and to validate and commit a transaction partially based on the consensus of another party, so that the transaction can be processed based on the determined consensus.

Claims 7 and 16:
Treat in view of Wood and GUO discloses the limitations shown above.
Treat further discloses determining, an agreement for the proposal on the interoperability node based on a confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood discloses an interoperability network (i.e., a relay-chain). (See paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat, to incorporate with the teachings of Wood, and to implement an interoperability network between different blockchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO further discloses sending a consensus of another blockchain to the first blockchain. (See Fig. 2 and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat and Wood, to incorporate with the teachings of GUO, and to send the consensus of the interoperability network to the first blockchain network, so that the transaction can be processed based on the received consensus.

Claims 8 and 17:
Treat in view of Wood and GUO discloses the limitations shown above.
Treat further discloses receiving a confirmation response. (See Fig. 4 and paragraphs [0055]-[0057].)
Wood discloses an interoperability network (i.e., a relay-chain) and . (See paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat, to incorporate with the teachings of Wood, and to implement an interoperability network between different blockchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO discloses receiving a confirmation from the first blockchain based on the validation result of the interoperability device. (See Fig. 2;  paragraphs [0065]-[0071].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat and Wood, to incorporate with the teachings of GUO, and to receive a consensus response from the first blockchain network, so that the transaction can be processed based on the received consensus.

Claims 9 and 18:
Treat in view of  Wood and GUO discloses the limitations shown above.
Treat further discloses determining, an agreement for the proposal on the interoperability node based on a successful confirmation response of the second network and agreements/rules of the interoperability node. (See Fig. 4; paragraph [0051]; and paragraphs [0055]-[0057].)
Wood discloses an interoperability network (i.e., a relay-chain) and including validated block into a blockchain of the interoperability network. (See paragraph [0004]; paragraph [0015]; Fig. 2; and paragraph [0074].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Treat, to incorporate with the teachings of Wood, and to implement an interoperability network between different blockchain networks, so that the relay-chain can provide security advancement and communication channels for its attached constituent heterogeneous parachains.
GUO further discloses validating and committing the received transaction of the one blockchain to another blockchain based on a consensus of the other blockchain. (See Fig. 2; and paragraphs [0054]-[0057]; and paragraphs [0065]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat and Wood, to incorporate with the teachings of GUO, and to validate and commit a transaction partially based on the consensus of another party, so that the transaction can be processed based on the determined consensus.

Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Treat et al. (US 20190305950 A1) in view of Wood et al. (US 20190058581 A1), and further in view of GUO et al. (US 20190347657 A1) and Vo et al. (US 20190340267 A1).
Claims 2, 11, and 20:
Treat in view of Wood and GUO discloses the limitations shown above.
Treat further discloses the following determining, by the mapper, a mapping the retrieved transaction based on a transaction type of the retrieved transaction, wherein mappings may be between multiple blockchain networks; and transforming the retrieved transaction to a transaction compatible with a target blockchain network.. (See paragraphs [0012]-[0013]; paragraph [0033], “DLT objects may have various types. For example, DLT objects may include programmed assets, dataset, order-dependent data sets and assets, and/or other objects”; paragraphs [0039]-[0040]; paragraph [0051]; and paragraphs [0072]-[0073], “[t]he interoperability node 102 may format origin data from the origin instance 202 for compliance with the target DLT [508]. For example, the origin data may follow a specific format, data structure, or protocol prescribed by the DLT platform of the origin DLT network 104. The interoperability node 102 may access rules and/or logic that specify how to translate the origin data for compliance with the target DLT platform of the target DLT network 106. Alternatively or in addition, the origin data may include a self-executing contract logic. The interoperability node 102 may format the origin data from the origin instance by translating the self-executing contract logic for an execution environment supported by the target DLT network 106.” These citations indicate that the transactions may have different types. One of ordinary skill in the art knows that different types of transactions may have different formats.)
Wood discloses receiving a transaction from a first blockchain network. (See Fig. 2; paragraph [0061]; paragraphs [0068]-[0069]; and paragraph [0074].)
None of Treat, Wood, and GUO explicitly discloses a plurality of mappings for the received transaction and transforming the received transaction to a third blockchain network.
However, Vo discloses a plurality of mappings for the received transaction and transforming the received transaction to a third blockchain network. (See Fig. 1; paragraphs [0027]-[0028]; Fig. 4B; and paragraphs [0046]-[0047].)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat, Wood, and GUO, to incorporate with the teachings of Vo, and to process a transaction associated with multiple target blockchain networks, so that the system may use a combination of blockchains in order to store transactions relevant to the partitioned data model in a business network, hence supporting scalability of the business network, which can increase both storage capacity and transaction throughput dynamically over time as more storage is needed and/or transaction data grows.

Claims 3 and 12:
Treat in view of Wood, GUO, and Vo discloses the limitations shown above.
Treat further discloses receiving, a confirmation response from the second blockchain network for the forwarded transaction (i.e., a synch proposal) and performing synchronization between multiple blokchain networks. (See paragraph [0018]; Fig. 4; paragraphs [0055]-[0057].)
Wood discloses an interoperability network (i.e., a relay-chain) and a consensus on each of multiple chains. (See paragraph [0015]; paragraph [0026]; Fig. 2; and paragraph [0074].)
GUO discloses receiving a consensus response from another blockchain. (See Fig. 2 and paragraphs [0062]-[0065].)
Vo discloses transforming the received transaction to a third blockchian network and consensus on cross-chain transactions. (See Fig. 1; paragraphs [0025]-[0028]; Fig. 4B; and paragraphs [0046]-[0047].)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Treat, Wood. and GUO, to incorporate with the teachings of Vo, and to receive consensus from more blockchain networks, so that the transaction can be processed based on the received consensus.
Claims 3 and 12 recite a duplicated part, such as a consensus response from the third blockchain. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B. 

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Derbakova et al. (US 20180113752 A1) disclose processing transactions between different blockchains.
Luo et al. (“A Multiple Blockchains Architecture On Inter-Blockchain communication,” 2018 IEEE International Conference on Software Quality, Reliability and Security Companion) disclose a dynamic network of multi-chain for inter-blockchain communication.
QIU (US 20210160252 A1) discloses transferring a transaction to a second blockchain network, validating the transaction in the second blockchain network, and sending the validation result back to the first blockchain network.
Chen et al. (US 20200120019 A1) disclose executing a smart contract on a second blockchain if a consensus on request has been reached from the first blockchain.

THIS ACTION IS MADE FINAL. The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685        


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685